Citation Nr: 1118341	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  05-26 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for Osgood-Schlatter's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from May 1979 to July 1979, with additional service in the Army National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2005 rating decision in which the RO denied service connection for Osgood-Schlatter's disease.  In March 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2005.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A May 2006 letter informed him that his hearing was scheduled for July 2006.  However, in a July 2006 correspondence with the RO, the Veteran cancelled his hearing request.  

In August 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a January 2010 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

As a final preliminary matter, the Board notes that the Veteran has raised the issue of service connection for a back disability, claimed as secondary to Osgood-Schlatter's disease.  It does not appear that this claim for service connection has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran's knees were assessed as normal at entrance into service, competent, uncontradicted medical evidence indicates that Osgood-Schlatter's disease pre-existed service and was likely aggravated therein.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for Osgood-Schlatter's disease are met.  38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence of record in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for Osgood-Schlatter's disease is warranted.

There are no medical records reflecting knee pain, treatment for a knee disability, or a diagnosis of Osgood-Schlatter's disease prior to service.  On February 1976 examination for entrance into service, the Veteran's lower extremities were normal.  On the Veteran's report of medical history, he denied any knee pain or problems.

Service treatment records reveal that the Veteran began experiencing knee pain during physical training in June 1976.  A June 1976 treatment report noted that the Veteran had experienced some knee pain for the past 3 years and that the Veteran's knee pain had recently become worse, due to military training activities.  Examination of the knees revealed tibial tuberosity and swelling.  The impression was Osgood-Schlatter's disease.  The treatment records also noted that the Veteran's right knee was worse than his left knee.  

The Veteran was recommended for discharge due to his bilateral knee disability.  The examiner noted that the Veteran's bilateral knee condition, diagnosed as Osgood-Schlatter's disease, pre-existed service. 

Post service, private medical records reflect complaints and treatment related to the Veteran's knees.

The Veteran was afforded a VA examination in April 2009 to obtain an etiology opinion regarding the Veteran's current bilateral knee disability.  The examiner's impression was bilateral Osgood-Schlatter's disease with chronic persisting symptoms, much greater in the right knee than the left.  The examiner concluded that the Veteran's Osgood-Schlatter's disease pre-existed service and was most likely aggravated by military training.  

As noted, there is no evidence of Osgood-Schlatter's disease prior to service and examination of the Veteran's knees was normal on entrance examination.  Thus, the presumption of soundness attaches.  See 38 U.S.C.A. §§1111, 1137.  However,, the record also includes competent, uncontradicted evidence indicating that the Veteran's Osgood-Schlatter's disease pre-existed service, and was likely aggravated therein.  

As noted, the Veteran experienced knee problems, and was diagnosed with Osgood-Schlatter's disease, during service.  However, in the only medical opinion of record to address the etiology of the Veteran's knee disability, the VA examiner concluded that Osgood-Schlatter's disease pre-existed service, noting that, in June 1976, the Veteran complained of knee pain and examination of the knees revealed swelling and tibial tuberosity.  Additionally, the VA examiner opined that Osgood-Schlatter's disease was most likely aggravated by military service.  

The Board accepts the opinion of the April 2009 VA examiner as persuasive evidence in this appeal, as the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner also provided a rationale for his opinion; stating that Osgood-Schlatter's disease usually manifests in adolescence and activities such as crawling and squatting, normally associated with military training, would have likely aggravated the Veteran's Osgood-Schlatter's disease.  He also noted that the February 1976 entrance examination revealed no abnormalities of the lower extremities, suggesting in-service aggravation.  Significantly, there is no medical opinion of record that contradicts the April 2009 VA examiner's conclusions, and, in fact, the service treatment records (noting that the Veteran's condition was getting worse due to physical training) are consistent with that opinion.  

The Board emphasizes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board also notes that, when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Under these circumstances, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that competent, uncontradicted evidence clearly and unmistakably establishes that the Osgood-Schlatter's disease affecting both of the Veteran's knees pre-existed service and was aggravated therein.  Thus, the evidence is sufficient to rebut the presumption of soundness, and to support an award of service connection in this appeal.


ORDER

Service connection for Osgood-Schlatter's disease is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


